Case 8:18-cv-00885-WFJ-TGW Document 76 Filed 12/07/20 Page 1 of 4 PageID 560




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

RODRECIUS ANTONIO HAMILTON,

      Plaintiff,

v.                                              CASE NO. 8:18-cv-885-T-02TGW

OFFICER JEREMY WILLIAMS,
OFFICER JUSTIN KING, and
OFFICER JOEL MAILLY,

     Defendants.
__________________________________/

                                      ORDER

      Before the Court is Plaintiff’s motion for relief from judgment pursuant to

Federal Rule of Civil Procedure 60(b)(2) (Dkt. 74), and Defendants’ response

(Dkt. 75). After careful consideration of the submissions of the parties, the

applicable law, and the entire file, the Court denies the motion.

                                   Relief Sought

      Plaintiff Mr. Hamilton asks this Court to reverse the summary judgment,

reopen the case, and allow him to file a third amended civil rights complaint. Id.

74 at 1. Relying on 60(b)(2), he states his Eighth Amendment right against cruel

and unusual punishment was violated. The motion, however, is devoid of any

factual basis for such a constitutional violation. He asserts the claim is based on

newly discovered evidence, which he could not locate with due diligence because
Case 8:18-cv-00885-WFJ-TGW Document 76 Filed 12/07/20 Page 2 of 4 PageID 561




he was unable under quarantine to review the state court record. Id. 74 at 2. He

fails to identify the newly discovered evidence.

                                       Legal Standard

       Rule 60(b)(2) permits relief from a final judgment when “newly discovered

evidence that, with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b).”1 To grant relief from summary judgment

under 60(b)(2), a strict showing is required of the following: (1) the evidence was

discovered since the trial; (2) the movant used due diligence to discover the new

evidence; (3) the new evidence is not cumulative or impeaching; (4) the evidence

is material; and (5) the evidence would cause a new trial to probably produce a

different result. Waddell v. Hendry Cty. Sheriff’s Office, 329 F.3d 1300, 1309

(11th Cir. 2003) (citation omitted). Plaintiff has failed to meet his burden.

                          Application of Rule 60(b)(2) factors

       Plaintiff’s allegations do not show the prison quarantine prevented him from

responding to the motion for summary judgment pending since June 22, 2020. He

alleges “on May 15, 2020, Hamilton Correctional Institution was placed on

quarantine due to the covid-19 virus.” Dkt. 74 at 1. On July 8, 2020, this Court

received Plaintiff’s motion for more time to respond to the pending motion for



1
 “A motion for new trial must be filed no later than 28 days after the entry of judgment.” Fed.
R. Civ. P. 59(b).
                                                2
Case 8:18-cv-00885-WFJ-TGW Document 76 Filed 12/07/20 Page 3 of 4 PageID 562




sanctions and granted Plaintiff until August 10, 2020 to respond. Dkts. 61, 70, 71.

By separate order dated June 29, 2020, this Court advised Plaintiff to respond to

the motion for summary judgment no later than July 29, 2020. Dkt. 69.

Nevertheless, Plaintiff did not file a response to either pending motion, which were

filed just days apart, and the Court denied as moot any sanctions and granted

summary judgment in favor of Defendants on August 26, 2020. Dkt. 73. There is

no explanation why Plaintiff could file a motion directed to the sanctions but not a

similar motion as to the summary judgment. Dkts. 70; 75 at 3 n. 2. 2

       Nor do Plaintiff’s allegations show he could not have discovered any

hypothetical, undisclosed new evidence until after summary judgment was granted

against him. His reference to court records as the location of the newly discovered

evidence is puzzling. His court records from his criminal conviction of July 20,

2017 could have been discovered long before the pandemic caused his facility to

be quarantined. If the violations somehow occurred during his arrest, Plaintiff has

known those facts since his arrest in April 2016.

       Based on the foregoing reasons, Plaintiff’s motion for relief from judgment

(Dkt. 74) is denied.

       DONE AND ORDERED at Tampa, Florida, on December 7, 2020.



2
 That he was transferred to another facility on September 25, 2020, does not change the fact that
he was able to file a motion while on quarantine. Dkt. 74 at 1–2.
                                                3
Case 8:18-cv-00885-WFJ-TGW Document 76 Filed 12/07/20 Page 4 of 4 PageID 563




COPIES FURNISHED TO:
Plaintiff, pro se
Counsel of Record




                                     4
